     Case 3:18-cr-03071-WQH Document 156 Filed 10/07/19 PageID.1008 Page 1 of 1



 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7   United States of America                     CASE NO. 18-CR-3071 WQH
 8           Plaintiff,
 9   v.
                                                  ORDER ON UNOPPOSED MOTION
10   Gannon Giguiere (1), and                     FOR MODIFICATION OF PRETRIAL
     Oliver Lindsay (2),                          RELEASE CONDITIONS
11
             Defendants.
12
13         Upon due deliberation and consideration of the Unopposed Motion for Modification
14   of Pretrial Release Conditions (“Motion”) (ECF No. 155) filed on October 4, 2019 by
15   Defendant Gannon Giguiere, and good and sufficient cause appearing therefor,
16         IT IS HEREBY ORDERED THAT:
17               i.       Defendant’s bail is hereby modified to allow for travel to Ashland, OR
18                        from October 5, 2019 to October 12, 2019; and
19               ii.      Directing that all other terms and conditions of his pretrial release to
20                        remain the same.
21
     Dated: October 7, 2019
22
23
24
25
26
27
28
30
31                                                1
